Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Allowable Subject Matter
Claims 1-8, 10-17, and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for geographically-based traffic handling policy. Network traffic is marked with geographic restriction information, such as in a header of network traffic, indicating a geographic restriction on the propagation of the traffic.
The prior art of record (in particular Meng et al. (US 20200184092), Liu et al. (US 20200084303), and Clarke et al. (US 20170048815)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a first network device configured to receive network traffic including an indication of a destination, the network traffic having been output by originating device; identify geographic restriction information included in the network traffic, the geographic restriction information indicating that a geographical restriction is applicable to the traffic, wherein the particular geographical region associated with the geographic restriction includes a maximum allowed distance from a geographical location associated with the originating device; determine a particular geographical region, based on the maximum allowed distance from the geographical location associated with the originating device, in which the traffic is permitted to be propagated; determine that a first geographical location of the first network device is within the particular geographical region associated with the geographical restriction; forward, based on determining that the first geographical location of the first network device is within the particular geographical region associated with the geographical restriction, the network traffic to a second network device that is on a network path between the first network device and the destination; and the second network device, wherein the second network device is configured to receive the network traffic from the first network device; determine that a second geographical location of the second network device is outside of the particular geographical region associated with the geographical restriction; and perform one or more actions based on determining that the second geographical location of the second network device is outside of the particular geographical region associated with the geographic restriction, wherein the one or more actions include at least one of dropping the network traffic in lieu of forwarding the network traffic toward the destination, outputting an alert to a source of the network traffic, or outputting an alert to the destination of the network traffic. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 02/16/2022. The same reasoning applies to independent claims 10 and 20 mutatis mutandis.  Accordingly, claims 1-8, 10-17, and 19-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Entezari et al. (US 9716703), “Systems And Methods Of Geo-location Based Community Of Interest.”
O’Connor et al. (US 20130232565), “Secure Routing Based On The Physical Locations Of Routers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413